     Case 7:20-mj-00803 Document 7 Filed on 03/24/20 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                               Southern District of Texas
                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS                                ENTERED
                            MCALLEN DIVISION                                     March 24, 2020
                                                                               David J. Bradley, Clerk

UNITED STATES OF AMERICA                    §
                                            §
versus                                      §         Case No. 7:20−mj−00803
                                            §
Rolando Mario Botello                       §


                   ORDER OF TEMPORARY COMMITMENT


TEMPORARY COMMITMENT OF: Elizabet Vasquez−Tenangeno, MATERIAL
                         WITNESS(ES)

WHEREAS, the above−named individuals have been arrested, as it appears that they
are material witnesses in the above−captioned case.
WHEREAS, the above−named individuals have no status to remain in the United
States, and the court finds that there are no conditions or combination of conditions that
will reasonably assure their appearance at future proceedings.
THEREFORE, the witnesses are committed to the custody of the Attorney General or
his designated representative for confinement in a detention facility separate, to the
extent practicable, from persons awaiting or serving sentences or being held in custody
pending appeal. The witnesses shall be afforded a reasonable opportunity for private
consultations with counsel. On order of a court of the United States or on request of an
attorney for the Government, the person in charge of the detention facility shall deliver
the witnesses to the United States Marshal for the purpose of an appearance in
connection with a court proceeding.


      SIGNED the 24th of March 2020.
